


Exhibit 10.47

 

FIRST AMENDMENT

TO

WHOLESALE PRODUCT PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO WHOLESALE PRODUCT PURCHASE AGREEMENT (this “Amendment”)
is made this 27th day of November, 2018 (“Amendment Effective Date”), by and
between Priority Healthcare Distribution, Inc., doing business as CuraScript SD
Specialty Distribution, a Florida corporation having offices at 255 Technology
Park, Lake Mary, Florida 32746, (“Distributor”), and United Therapeutics
Corporation (“UT”), a Delaware corporation having offices at 1040 Spring Street,
Silver Spring, Maryland. Distributor and UT are each referred to in this
Agreement as a “Party,” collectively, the “Parties.”

 

WHEREAS, the Parties entered into that certain Wholesale Product Purchase
Agreement (the “Agreement”), dated as of January 1, 2018 (the “Effective Date”);
and

 

WHEREAS, as a matter of course of performance the Parties performed certain
obligations as of the Effective Date, due to an administrative error such
performance was not detailed in the Agreement;

 

WHEREAS, the Parties desire to amend and revise the Agreement as provided
herein, ; and

 

NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

 

1.                                      As of the Effective Date Distributor
provided, and continues to provide, certain distribution services for UT’s PAP
and CAP programs. Section 1.15 is hereby added to the Agreement describing such
services as follows:

 

PAP AND CAP.  Distributor will support UT’s PAP and CAP programs, as defined and
described in EXHIBIT B. UT may terminate the PAP and CAP programs in its sole
and absolute discretion upon thirty (30) days advance written notice to
Distributor. Following the termination date, Distributor shall no longer
distribute UT Product on consignment to Accredo (as set forth in EXHIBIT B) free
of charge for use in the PAP and CAP programs.

 

2.                                      As of the Effective Date Distributor
provided, and continues to provide, certain distribution services for UT’s PAP
and CAP programs. The service fees for these services shall be calculated based
on Exhibit B to the Agreement, which is hereby amended to include Section IV as
follows:

 

IV. Maintenance of PAP and CAP Inventory

 

UT maintains a Continued Access Program (“CAP”) and a Patient Assistance Program
(“PAP”) for purposes of providing UT Product to eligible patients free of
charge.  These programs are administered in part with the assistance of Accredo
Health Group, Inc. (“Accredo”), under a separate agreement between UT and
Accredo.  In order to enable Accredo to perform services related to the PAP and
CAP programs, UT shall supply, free of charge, mutually-agreed quantities of UT
Product for the PAP and CAP programs, which Distributor shall distribute to
Accredo upon request by Accredo for the sole purpose of administering the CAP
and PAP programs.

 

All UT Product delivered to Distributor for use in the CAP and PAP programs
shall be consigned inventory, maintained and tracked at all times by Distributor
in a segregated manner from all commercially purchased or RHAP product.
Distributor is responsible for risk of loss to all UT Product on hold for the
CAP and PAP programs if such Product is lost, damaged or destroyed solely while
in Distributor’s possession or control and such loss, damage or destruction
arises out of the

 

--------------------------------------------------------------------------------



 

negligence or willful misconduct of Distributor. For clarity, the Parties
acknowledge that UT Product is not in Distributor’s possession or control while
being shipped from Distributor to Accredo.

 

As the Distributor’s sole compensation for maintaining CAP and PAP inventory, UT
agrees that the 30 basis point fee outlined in Section III shall be payable for
CAP and PAP shipments to Distributor, with the 30 basis point fee being
calculated based on an assumed WAC price equivalent to the WAC price of UT
Product then in effect for commercial supply of UT Product to Distributor. The
Parties agree and acknowledge that the Services outlined in Section I
(Distribution Services) apply to the maintenance of PAP and CAP inventory, and
as such the 30 basis point fee reflects fair market value for these services.

 

3.                                      Except as amended and supplemented
hereby, all of the terms and conditions of the Agreement shall remain and
continue in full force and effect and apply hereto.

 

IN WITNESS WHEREOF, each of the undersigned, duly authorized, has executed this
Amendment, effective as of the Effective Date.

 

PRIORITY HEALTHCARE DISTRIBUTION, INC.

UNITED THERAPEUTICS CORPORATION  

 

 

By:

/s/ Earl English

 

By:

/s/ Kevin T. Gray

 

 

 

 

 

Print Name:

Earl English

 

Print Name:

Kevin Gray

 

 

 

 

 

Title:

President

 

Title:

Senior Vice President, Strategic Operations

 

 

 

 

 

Date:

11-28-18

 

Date:

11-29-2018

 

--------------------------------------------------------------------------------
